Exhibit 10.45

 

CARDWELL COMPANIES COMMERCIAL REALTY ONE

 

StarTek

Lease Summary Decatur, Illinois

 

Project:

 

Fairview Park Plaza

 

 

 

Premises:

 

37,500 SF at 1505 W. King, Decatur, Illinois 62522

 

 

 

Landlord:

 

Cardwell Companies, Inc.

 

 

 

Tenant:

 

StarTek USA, Inc. mo

Rent:

 

$5.78 or $18,062.50/1~ao. payable in monthly installments to Fairview Park
Plaza, LLC,
101 S. Main Street, Suite 101;

 

 

 

 

Decatur, Illinois 62523

 

 

 

Term:

 

Seven (7) years commencing upon occupancy

 

 

 

Options

 

 

 

 

 

Renewal:

 

Two (2), three (3) year terms with six (6) month prior notice

 

 

Option #1: $6.50/SF

 

 

Option #2: $7.25/SF

 

 

 

Expansion:

 

Adjacent beauty supply store at same rent

 

 

 

Allowance:

 

$375,000 towards construction costs paid upon receipt of invoices

 

 

 

Repairs:

 

Tenant to maintain HVAC units

 

 

 

Signage Rights:

 

Front of building

 

 

 

Operating Expenses/Taxes:

 

Tenant to pay proportionate (16.29%) of common area costs, real estate taxes and
insurance, including a management fee of 16% of the common area costs, estimated
to be $2.22/sf

 

 

 

 

 

Parking:

 

350 spaces, at no cost, per Exhibit C

 

 

 

Alterations:

 

Tenant may make alterations of less than $20,000 without Landlord approval

 

 

 

Sublease/Assignment:

 

Tenant may sublease/assign to a subsidiary without Landlord approval

 

 

 

Holding Over:

 

150% of rent

 

 

 

Security Deposit:

 

None

 

--------------------------------------------------------------------------------


 

Restoration:

 

None

 

 

 

Training Space:

 

101 Park at no cost through 8/03.

 

 

 

Landlord Improvements:

 

Roof, storefront windows remove/patch staircase/escalator, replace main
entrance, provide separate electrical service

 

2

--------------------------------------------------------------------------------


 

101 S. Main St.

Suite 101

 

Decatur, IL 62523

Ph. (217)877-1300

 

FAIRVIEW PARK PLAZA COMMERCIAL LEASE

 

THIS LEASE, made and entered into this          day of February, 2003, by and
between Cardwell Companies Inc.  d/b/a Cardwell Companies Commercial Realty One,
agent for Fairview Park Plaza, LLC, an Illinois limited liability company,
hereinafter referred to as “Lessor” and STARTEK USA, INC., hereinafter referred
to as “Lessee”,

 

WlTNESSETH

 

THAT Lessor, for and in consideration of the covenants and agreements
hereinafter set forth to be kept and performed by the Lessee, demises and leases
to the Lessee and the Lessee does hereby take, and accept and rent from the
Lessor, the premises hereinafter described for the period, at the rental and
upon the terms and conditions hereafter set forth.

 

1. Demised Premises. The premises demised and leased hereunder consist of the
building and land described as follow, to wit:

 

Approximately 37,500 square feet located at 1505 W. King, Decatur, Illinois,
62522, commonly known as Fairview Park Plaza. (See Exhibit “A”)

 

2, “Term of Lease. This lease shall have a term of Seven (7) years, commencing
on the nineteenth (19~n) day of May, 2003 or when the City of Decatur issues a
Certificate of Occupancy, whichever event occurs later. Lessee shall have access
to the leased premises for the purpose of completing tenant finish improvements
on date of executed Commercial Lease agreement. Upon delivery of possession of
the Leased Premises to Lessee, Lessee shall execute a letter of understanding
acknowledging (i) the Commencement Date of this Lease. and (ii) that Lessee has
accepted the Leased Premises for occupancy and that the condition of the Leased
Premises (including any Leasehold improvements constructed there only and the
Building was at the time satisfactory and in conformity with the provisions of
this Lease in all respects. Such letter of understanding shall become a part of
this Lease. If Lessee takes possession of and occupies the Leased Premises
Lessee shall be deemed to have accepted the Leased Premises as described above,
even though Lessee may not have executed the letter of understanding. Lessor
shall remedy/any latent defect(s) discovered within ninety (90) days of the
Commencement Date. Lessee agrees that notification of the latent defect must be
in writing from lessee and received by Lessor within ninety (90) days of the
rent Commencement Date. The written notice must set forth any and all problems
related to the latent defect.

 

3

--------------------------------------------------------------------------------


 

2.1. Option to Extend. Provided that Lessee is not then in default of any of its
obligations hereunder beyond any applicable period of notice and/or cure, Lessee
shall have the option to extend the Lease Term for Two (2) additional periods of
Three (3) years (each an “Extension Term”). The Extension Terms shall be upon
the same terms and conditions contained in the Lease for the Lease Term except
the Rental shall be adjusted as set forth below and there shall be no further
Option to Extend beyond the second extension term. Lessee shall exercise such
option by delivering to Lessor, no later than six months (6) prior to the
expiration of the Lease Term, written notice of Lessee’s desire to extend the
Lease Term. Unless Lessor otherwise agrees in writing, Lessee’s failure to
timely exercise such option shall waive it and any succeeding option. If Lessee
properly exercises its option to extend, Lessor and Lessee shall execute en
amendment to the Lease reflecting the terms and conditions of the Extension
Term. The Annual Rental for the Extension Terms are set forth on Exhibit B. The
Rental shall be paid at the same time and in the same manner as provided in the
Lease,

 

3. Rental. Lessee shall pay to the Lessor as rental for the premises the sum of
to be determined as descried in Exhibit “A” per year payable in monthly
installments of and the rent shall be due on the first (1st) day of each and
every month throughout the term of the Lease without demand. After 10 days,
there will be a late charge of $50.00. After three late rent occurrences during
the Term of the Lease that are not cured within ten (10) days of the Tenant’s
receipt of written notice of non-payment from Landlord, Lessor will have the
right to terminate the lease and the Lessee shall agree to vacate the premises
and lease space within 10 days of written notice to terminate. The rent payable
hereunder shall be made payable to Fairview Park Plaza, LLC. 101 S. Main St.,
Suite 101, Decatur, Illinois 62523.

 

4. Additional Rental. Lessee covenants and agrees to pay as additional rental
the following:

 

A. Repairs. Lessee shall keep and maintain, in good working order, and repair
(which repair shall include all necessary replacements, capital expenditures,
and compliance with all Laws now or hereafter adopted) the Premises and every
part thereof and any and all appurtenances thereto wherever located, including,
but without limitation: See items marked on Exhibit A. Lessor shall pay for HVAC
replacement, maintenance and replacement of foundation, exterior walls and roof,
if necessary. Lessee, at its expense, shall obtain a preventative maintenance
contract on the HVAC System which shall be subject to Lessor’s reasonable
approval. Lessee shall provide Lessor with a copy of the preventative
maintenance contract no later than thirty (30) days after the Commencement Date.
The preventative maintenance contract shall provide for the inspection and
maintenance of the HVAC System on not less than a semi-annual basis. Lessee
shall at its own expense buy and pay for all materials and replacement of any
light bulbs.

 

B. Insurance. Lessor shall maintain fire end extended coverage insurance (or
other special broad form coverage) together with insurance against vandalism and
malicious mischief, covering the building or buildings within the shopping
center, for their fell insurable value on a replacement cost basis without
deduction for depreciation. The policy year shall mean the twelve-month period
covered by Lessor’s insurance policy or policies. During the term of this Lease,
as additional rent, Lessee shall pay its pro rata share of the premiums for the
insurance to be maintained

 

4

--------------------------------------------------------------------------------


 

by Lessor in accordance with this paragraph, including liability coverage. Such
pro rata share be computed pursuant to the terms of this lease. Lessee shall, at
its expense, maintain fire and extended coverage insurance on its fixtures,
equipment, merchandise and other personal property in or upon the premises for
its full insurable value on a replacement cost basis. Lessee shall also be
responsible for acquiring any business interruption insurance Lessee desires.

 

C. Common Areas. As used in this Lease, the term “Common Areas” shall include
the parking areas, ingress, egress and access roads and drives, sanitary sewers
and utility lines, drainage system, walkways and sidewalks, landscaped and
planted areas of the Building, and other facilities designed for use in common
by ‘occupants of the Building and their agents, employees, customers, invitees
and licensees.

 

D. Lessee’s Pro-Rata Share. As additional rent for the initial term of this
Lease and any renewal thereof Lessee covenants and agrees to pay its pro-rata
share of Common Area costs, Real Estate Taxes, and Insurance, Common Area costs
shall include all of - Lessor’s cost and expenses of every kind and nature of
operating, managing, equipping, lighting, decorating, repairing, securing,
cleaning, replacing, striping, reconstructing, providing security, insuring, and
maintaining the Common Areas, keeping the same cleaned of snow, ice, and water
and providing liability insurance therefore, and administrative costs equal to
16% of all other Common Area costs. This sum shall be paid monthly.

 

Lessee’s pro-rata share shall be a fraction of said costs, the numerator of
which shall be the number of square feet in the Premises (the leasehold space)
and the denomination of which shall be the total useable area in the Building
(the entire shopping center commonly known as Fairview Park Plaza, LLC,
consisting of approximately 230,172 square feet.) It is understood that Lessor
may cause any or all of said services to be provided by an independent
contractor or contractors. Lessee’s pro-rata share of the Common Area Costs.
Real Estate Taxes, and Insurance shall be paid in advance n monthly installments
on the first day of each calendar month commencing on the Rental Commencement
Date. The estimate of the Common Area Costs, Real Estate Taxes, and Insurance
for such calendar year shall, to the extent possible, be based upon the actual
Common Area Costs. Real Estate Taxes, and Insurance for the preceding calendar
year adjusted, to reflect reasonably anticipated increases or decreases in
operating costs and expenses. The Lessors written estimate of the Common Area
Costs Real Estate Taxes, and Insurance for each calendar year shall be given to
Lessee on or before the Rental Commencement Date and, thereafter, on or before
December 15 immediately preceding each calendar year, On or before April 1
Lessor shall provide Lessee a statement showing in reasonable detail the actual
Common Area Costs, Real Estate Taxes, and Insurance paid or incurred by Lessor
in the preceding calendar year, such statement to be prepared by Lessor in
accordance with generally accepted accounting practices and procedures; and
within fifteen (15) days of such date, Lessee shall pay Lessor any deficiency,
Lessor shall pay Lessee any overpayment, of Lessee’s pro-rata share of the
Common Area Costs for the preceding calendar year.

 

5. Use of the Premises. The Premises shall be used for the purpose of carrying
on a Call Center. Lessee shall operate its business in the Premises under the
trade name: StarTek. The premises shall not be used for any other purpose.
Lessee shall not engage in the retail sale of drugs, pharmaceuticals, health and
beauty aids or drug sundries, or alcoholic beverages to be consumed off the
premises, or sell sub style sandwiches or deli-style sandwiches where over 25%
of said sales are of the sub style or deli-style sandwich type.

 

5

--------------------------------------------------------------------------------


 

5.1 Parking. Lessee shall not be entitled to use the parking area for the common
use of the tenants of the shopping center other than what is described in
Exhibit C. Lessee shall have the exclusive right to use, for its intended
purposes as described in Exhibit C, such parking area for itself, its employees,
agents, invitees and licensees, subject, however, to the rights given Lessor an~
the other tenants for easements, right of way and deliveries. Lessor shall have
the right to change the size, location, elevation or nature of the parking area.
Lessee may not use the parking area for any other purpose without the express
written consent of the Lessor, which consent shall be completely discretionary.
For example, no signage or tent sales or use of the parking lot for similar
purposes is allowable without the express written consent of Lessor.

 

Lessor shall have the right with respect to the parking area:

 

(i)                                     To change the entrance, exits, driving
lanes and parking areas as Lessor deems necessary as long as the number of
spaces remain the same.

(ii)                                  To close temporarily or permanently all of
any portion thereof;

(iii)                               To establish, modify or enforce reasonable
rules or regulations with respect to the use of said area and Lessee agrees that
it, its concessionaires and their respective employees, agents, invitees and
licensees shall complex with. such rules and regulations upon notice thereof.

(iv)                              Landlord shall make every reasonable attempt
not to change Tenant’s parking areas in Exhibit C or change the means of access
to them. Further, Landlord shall use reasonable efforts to accommodate Lessee’s
request for additional parking.

 

5.2 Employee Parking. Area. Lessee agrees that it, any subtenant and their
respective officers, employees and agents will park their automobiles and other
vehicles only where and as permitted by Lessor. Lessee and Lessee’s employees
are allowed to park in the designated parking areas only that is shown in
Exhibit C..

 

6. Construction of Leasehold Improvements. Lessee has personally inspected the
Leased Premises and accepts the same “as is” without representation or warranty
by Lessor of any kind and with the understanding that Lessor shall have no
responsibility with respect thereto except to construct in a good and
workmanlike manner the improvements designated as Lessor’s obligations in the
attached Exhibit E,. so that the Leased Premises will be available for Lessee’s
occupancy by the Commencement Date, unless prevented by causes beyond Lessor’s
reasonable control.

 

7. “For Lease” Signs. If Lessee has not exercised its option to extend, the
Lessor may place on the Premises notices or signs indicating that the Premises
are “For Rent” or “For Lease” or the like, during the last six months of the
Lease term. Lessee shall not interfere in any manner with these notices or with
Lessor’s showing of the Premises,

 

8.             Casualties.  If the Premises or the building in which the
Premises are located is substantially or totally damaged by fire, or other
casualty, Lessor may terminate this Lease as of the date of such destruction by
written notice to Lessee within sixty (60) days after such destruction. If
Lessor does not elect to so terminate this Lease, or if the extent of damage is
not substantial Lessor shall promptly, and with reasonable diligence restore the
building and Premises. The rent and additional rent shall abate on account of
any damage in proportion to the area of the Premises rendered untenantable until
the Premises is restored. If the Premises is not restored in

 

6

--------------------------------------------------------------------------------


 

accordance with this paragraph within 180 days after such damage or destruction,
then Lessee may terminate this Lease by written notice to Lessor within 210 days
after such damage.

 

9.             Condemnation.

 

A.            Total or Substantial Partial Condemnation. If the whole of the
Premises shall be taken for any public or quasi-public use under any statute or
by right of eminent domain, or by private purchase in lieu thereof, then. this
Lease shall terminate as of the date that rifle shall be taken. If any part of
the Premises shall be so taken as to render the remainder thereof unusable-for
the conduct of Lessee’s business in the Premises, then Lessor or Lessee may
terminate this Lease on thirty (30) days’ notice to the other given within
ninety (90) days after the date of such taking. If this Lease shall terminate or
be terminated, then the rent shall be pro-rated to the date of the taking.

 

B.            Partial Taking Where Lease Not Terminated.  If any part of the
Premises shall be so taken and this Lease shall not terminate or be terminated
as provided in Paragraph 9.A, then the rent shall be equitably apportioned
according to the space so taken, Lessor shall, at its expense, restore the
remaining portion of the Premises to the extent necessary to make the Premises
reasonably suitable for the purposes for which the Premises are leased, and
shall make all repairs to .the building in which the Premises are located to the
extent necessary to constitute the remaining portion of the building a complete
architectural unit.

 

C.            Award. If the Premises or any part thereof is taken, then Lessee
shall have no claim against Lessor, Lessee shall have no claim or right to any
portion of the amount awarded as damages or paid as a result of such taking and
the full amount of such award made by the taking authority shall be paid to and
retained by Lessor, free of any claim by Lessee to any portion thereof. All
rights of Lessee, if any, are hereby assigned by Lessee to Lessor. Lessee shall
have no claim against Lessor for the value of the unexpired term of this Lease
and shall have no right or claim to any part of the award,

 

10. Alterations. Lessee shall not make any alterations, improvements or
additions to the Premises unless Lessor shall first have given written approval
of the plans and specifications therefor, and shall have been insured, to
Lessor’s satisfaction, against any cost or damage incident thereto, and unless
Lessee shall first have secured all necessary building and other permits. All
such alternations, modifications, additions or installations, when made, shall
become the property of Lessor unless Lessor directs Lessee to remove said
alteration(s) at the end of this Lease, excluding initial improvements set forth
herein, and shall remain upon and be surrendered with said Premises as a part
thereof at the end of the term of this Lease. Lessor agrees that it will not
unreasonably withhold its consent to any such alterations, modifications,
additions or installations. If the Lessee should make any alternations, the
Lessee hereby agrees to indemnify and defend the Lessor from any liability as a
result thereof. Upon any expiration or termination of this Lease, Lessee shall
be entitled to remove any and all furniture and equipment not belonging to
Lessor. Cosmetic alternations amounting to less than Twenty Thousand Dollars
($20,000.00) do not require Lessor’s Consent

 

11. Signs. Lessee agrees not to erect or install any signs, decorations, or
anything of any kind on the exterior of the Premises, not to place any
advertising signs or posters on the interior of the show windows, and not to
change the color of the exterior painting, without the prior written approval of
Lessor, which will not be unreasonably

 

7

--------------------------------------------------------------------------------


 

withheld. Lessee shall obtain all requisite permits and licenses for all signs
approved by Lessor and all such signs comply with all requirements of all
authorities having jurisdiction over the Premises.

 

12. Cleanliness and Waste. Lessee shall keep the demised premises and the walks
adjacent thereto at all times in a neat, clean and sanitary condition, waste, or
debris and shall neither commit nor permit any waste or nuisance therein.

 

13. Sublease. Lessee shall not sublet or assign the demised premises except by
written permission and consent of Lessor, which said consent or permission shall
not be unreasonably withheld, references elsewhere herein to assignees
notwithstanding, and any such subleasing or assignment, even with the approval
of Lessor, shall not relieve the Lessee from liability for payment of the rental
herein provided, or from the obligation to keep arid be bound by the terms,
conditions and covenants of this Lease. The acceptance of rent from any other
person shall not be deemed to have waived any of the provision of this paragraph
or to be a consent to the assignment of this Lease of subletting of the demised
premises. Lessee may assign and/or sublet the demised premises to a subsidiary
successor of Lessee, upon the submission by the subtenant or assignee of a
financial statement that is acceptable to Lessor. Upon receipt of a financial
statement that establishes that the subtenant and/or assignee is a creditworthy
tenant, Lessor shall consent to the assignment or subletting of this Lease. If
Lessee remains liable for all of Lessee’s obligation herein, Lessor’s approval
is not required.

 

14. Indemnification for General Liabilities.

 

Lessee shall indemnify, defend and hold Lessor harmless from any and all claims
and damages, including reasonable attorney’s fees and costs, arising from
Lessee’s use of the Demised Premises or the conduct of its business or from any
activity, work, or thing done, permitted, or suffered by Lessee in or about the
Demised Premises and/or the building in which the Demised Premises are located,
unless caused by Lessor or Lessor’s agents or employees.

 

A. Lessee shall further indemnity, defend, and hold Lessor harmless from any and
all claims and damages, including reasonable attorney’s fees and costs, arising
from any breach or default in the terms of this Lease Agreement. arising from
any act, negligence, default, or omission of Lessee or Lessee’s agents,
employees, or invitees, and from and against any and all costs, reasonable
attorney’s fees, expenses, and liabilities incurred in or about such claim or
any action or preceding brought such claim.

 

B. Lessor shall indemnify, defend, and hold Lessee harmless from any and all
claims and damages, including reasonable attorney’s fees and costs arising from
Lessor’s construction of the premises or the conduct of its agents or from any
activity, work, or thing done, permitted, or suffered by Lessor in or about the
premises or the building in which the premises are located, unless caused by
Lessee or Lessee’s agents or employees.

 

8

--------------------------------------------------------------------------------


 

C. Lessor shall further indemnify, defend, and hold Lessee harmless from any and
all claims and damages, including reasonable attorney’s fees and costs, arising
from any breach or default in the terms of this Lease Agreement arising from any
act, knowledge, or default or occasion of Lessor or Lessor’s agents, employees,
or invitees, and from and against any other costs, reasonable attorney’s fees,
and liabilities incurred in or about such claim or any action or preceding
brought by such claim.

 

15 Holding Over If Lessee retains possession of the Leased Premises after the
expiration or earlier termination of this Lease, Lessee shall become a lessee
from month to month at 150% of the monthly rental installment in effect at the
end of the Lease Term (plus Additional Rent as provided in paragraph 4 hereof),
and otherwise upon the terms, covenants and conditions herein specified, so far
as applicable. Acceptance by Lessor of rent after such expiration of earlier
termination shall not result in a renewal of this Lease, and Lessee shall vacate
and surrender the Leased Premises to Lessor upon Lessee being given thirty (30)
days prior written notice from Lessor to vacate.

 

16. Security Deposit. Lessee’s security deposit of ten dollar which the
undersigned acknowledge has been paid upon the execution of this Lease.

 

17. Lessor’s Right to Inspect. Lessor and its agents shall have free access to
the demised premises during all reasonable hours subject to twenty-four hours
(24) prior notice from Landlord for the purpose of examining the same and to
ascertain if they are in good repair, to make reasonable repairs which the
Lessor may be required to make hereunder and to exhibit the same to prospective
purchasers or Lessees.

 

18. Notices. All notices required under this Lease shall be deemed to have been
properly served if delivered in writing personally or by registered mail to the
Lessor at 101 S. Main St., Suite 101, Decatur, Illinois 62523 or such other
place or places as they may designate in writing from time to time. Notices to
Lessee shall be deemed to have been properly served if delivered in writing
personally or by registered mail to the Lessee at STARTEK USA, INC., 100
Garfield Street, Denver, CO 80207. Attn: Vice President Of Facilities and Real
Estate. Date of service of the notice by mail shall be the date on which such
notice is mailed.

 

19. Subordination. Lessee will upon demand by Lessor, execute such instruments
as may be required at any time. and from time to time, to subordinate the rights
and interests of the Lessee under this Lease to the lien of any first mortgage
in place, or subsequently placed, on the land of which the demised premises are
a part; provided, however, that such ender or lien holder agrees that the
subordination shall not affect Lessee’s right to possession, use and occupancy
of the demised premises so long as Lessee shall not be in default under any of
the terms or conditions of this Lease.

 

20. Utilities and Liens. Lessee shall make all necessary arrangements for
utility services, including necessary permit for gas for heating, purposes, if
required. Lessee shall pay promptly all charges for heat, light, gas, water and
power used in or upon the demised premises; shall pay promptly for garbage and
sewage removal and waste removal, if any; and shall pay promptly all bills for
materials furnished or labor performed for Lessee, or at

 

9

--------------------------------------------------------------------------------


 

Lessee’s instance and request, in connection with any repairs, alterations,
improvements, decoration, installation of fixtures and equipment on the demised
premises and to keep said demised premises free from all claims for lien~ for
work. labor or materials on account thereof.

 

21. Default. If rent above referred to, or any part thereof, whether the same be
demanded or not, shall remain unpaid after the same becomes due for a period of
thirty (30) days after Tenant’s receipt of Landlords notice of non-payment, or
if any term, condition or covenant of the Lease to be kept or performed by the
Lessee shall be violated or neglected and shall remain so for a period of (30)
days after written notice thereof to the Lessee by the Lessor, or if a petition
in bankruptcy or assignment for the benefit of creditors shall be filed by the
Lessee. or if the Lessee shall be finally adjudicated bankrupt and the same
shall not be discharged within thirty (30) days after written demand therefore
by the Lessor. then the said Lessee does hereby authorize and fully empower the
Lessor to annul and cancel this Lease at once and to re-enter and take
possession of said demised premises in accordance with law immediat61y and by
force, if necessary, without any previous notice of intention to re-enter and
remove all persons and their property therefore and to use such force and
assistance in effecting and perfecting such removal as the Lessor may deem
advisable to recover at once full and exclusive possession of all of said
demised premises whether said demised premises be in possession of the Lessee or
of third persons, or whether said demised premises be vacant. The Lessor may,
however, at its option, at any time after such default or violation of condition
or covenant, re-enter and take possession of said demised premises without such
re-entering working a forfeiture of the rents to be paid and the covenants to be
kept and performed by said Lessee for the full term of this Lease. in such case,
the Lessor may make repairs, alterations and additions in or to the demised
premises and redecorate the same to the extent~ deemed by Lessor necessary or
desirable and Lessee shall, upon demand, pay the cost thereof, together with
Lessor’s expense of the reletting. [f the consideration collected by Lessor upon
any such reletting for Lessee’s account is not sufficient to pay monthly the
full amount of the rent reserved in this Lease. together with the costs or
repairs, alterations, additions, redecoration and Lessor’s expenses, Lessee
shall Pay to Lessor the amount of each monthly deficiency on demand, more than
sufficient to pay the full amount of the rent reserved herein, together with the
costs and expenses of Lessor, at the end of the stated term of the Lease, shall
account for the surplus to Lessee.

 

22. Titles of Paragraphs. The marginal titles of paragraphs herein are for
convenience only and do not define, limit or construe the contents of such
paragraphs.

 

23, Covenant to Bind Successor. It is agreed that the provisions, covenants and
conditions of this Lease shall bind and inure to the benefit of the legal
representatives, successors and assigns of the respective parties hereto,

 

241 Attorney Fees. In the event of any legal action related to this Lease, the
non-prevailing party agrees to pay the prevailing party’s reasonable attorney
fees incurred to enforce this Agreement of Lease.

 

25. Waiver of Subrogation. Lessor hereby releases Lessee and Lessee hereby
releases Lessor from and against any and all claims, demands, liabilities or
obligations whatsoever for damage to the property, or loss or rents or profits
from either Lessor or Lessee resulting from or in any way connected with any
fire, accident or other casualty, whether or not such fire. accident or other
casualty shall have been caused by the negligence or contributory negligence of
either Lessor or Lessee or by any agent, associates or employee of either Lessor
or

 

10

--------------------------------------------------------------------------------


 

Lessee to the extent that such damage or loss is insured under any insurance
contract which at the time of such damage or loss permits waiver for subrogation
rights prior to a loss there under– In confirmation hereof, Lessor and Lessee
shall execute an agreement of waiver of subrogation and deliver the same to
their respective insurance carriers.

 

26. Waiver of Jury Trial and Forum.

 

ALL PARTIES TO THIS LEASE DO HEREBY WAIVE THE RIGHT TO ANY JURY TRIAL IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
HERETO. THE PARTIES FURTHER AGREE THAT IN ANY ACTION BROUGHT CONCERNING. THIS
COMMERCIAL LEASE SHALL BE BROUGHT ONLY IN THE CIRCUIT COURT OF MACON COUNTY,
ILLINOIS AND HEREBY. WAIVE ANY RIGHT TO ANY OTHER FORUM OR JURISDICTION.

 

27. Entire Aqreement. This Commercial Lease shall constitute the entire
agreement between the parties. Any prior understanding or representation of any
kind preceding the date of this Commercial Lease shall not be binding on either
party except to the extent incorporated in this Commercial Lease.

 

28. Modification. Any modification of this Commercial Lease or any additional
obligation assumed by either party in connection with this Commercial Lease
shall be binding only if evidenced in writing signed by each party or an
authorized representative of each party.

 

29. Governing Law. This Commercial Lease shall be governed by, construed, and
enforced in accordance with the laws of the state of Illinois. This lease has
been executed at Decatur, Illinois on the date first above written.

 

30. Estoppels Certificate. At any time and from time to time but not less than
ten (10) days prior written request by Lessor Lessee shall execute acknowledge
and deliver to Lessor, promptly upon request, a certificate (a) that this Lease
is unmodified and in full force and effect (or, if there have been
modifications, that his Lease is in full force and effect, as modified, and
stating the date and nature of each modification). (b) the date, if any, to
which rental and other sums payable hereunder have been paid (c) that no. notice
has been received by Lessee of any default which has not been cured, except as
to defaults specified in the certificate, and (d) such other matters as may be
reasonably requested by Lessor Any such certificate may be relied upon by any
prospective purchaser, mortgages or beneficiary under any deed of trust of the
Building or any part thereof. If Lessee fails to deliver the certificate within
ten (10) days, the Lessee irrevocably constitutes and appoints Lessor as its
special attorney in fact to execute and deliver the certificate to any third
party.

 

31. The final execution of the lease is subject to the approval and award of
funds by the Illinois Department of Commerce and Economic Opportunity (fka the
Illinois Department of Commerce and Community Affairs) through the Large
Business Program and clearance of the environmental review process. If Lessee
elects to cancel this Lease subject to the conditions set forth above, Lessee
must notify Lessor within seven (7) days of receipt of notice from the Illinois
Department of Commerce and Economic opportunity that Lessee has been denied the
funds set forth above.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
above written.

 

By: /s/David I. Rosenthal

 

February 19, 2003

 

Lessee: Star Tek

Date

 

 

 

 

 

 

 

 

 

 

/s/ John S. Cardwell

 

Feb 24, 2003

 

Lessor or Agent

Date

 

One of the principals of the owner is a licensed

 

 

real estate broker.

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

[j8807ex10d45image002.jpg]

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[j8807ex10d45image004.jpg]

 

February 18, 2003

 

Mr. John S. Cardwell

CEO/Pre sident/Broker/Owner

 

Cardwell Companies.

One Main Place

101 S. Main Street, Suite 800

Decatur, IL 62523

 

RE: Letter of Intent for Fairview Park Plaza

 

Dear John:

 

Jones Lang LaSalle has been authorized to present the following terms and
conditions under which StarTek will lease approximately 38,000 square feet in
the above referenced facility:

 

Square Footage:

 

Approximately 38,000 square feet. As discussed, StarTek is interested in
maximizing the square footage made available on the 1st floor. Upon completion
of space plan by Scott Jenkins, the square footage to be revised. Final square
footage to be verified by Landlord’s architect prior to occupancy. Upon mutual
agreement of re- measurement, per BOMA standards, rent and Lessee’s
proportionate share shall be revised.

 

 

 

 

 

 

 

 

 

 

 

 

 

Term:

 

Seven (7) years commencing upon completion of the Premises, estimated to be May
19th, 2003.

 

 

 

 

 

Rental Rate:

 

Years 1 - 7:$5.78 RSF

 

 

 

Base Building Improvements:

 

Landlord to provide a contribution of $375,000 towards Tenant’s build out. The
$375,000 allowance is included in the above rental rate.

 

 

 

14

--------------------------------------------------------------------------------


 

Mr. John S. Cardwell

February 18, 2003

 

 

 

Landlord shall pay the allowance upon receipt of invoices from Tenant, after the
commencement date of the lease or when the occupancy permit is issued.

 

 

 

Restoration:

 

StarTek shall not be required to remove its initial or standard improvements
upon term expiration.

 

 

 

 

 

Operating Expenses and Taxes:

StarTek will be responsible for paying all costs related to the operation and
maintenance of the facility. StarTek shall pay costs such as utilities and
janitorial directly to service provider. StarTek will pay its proportionate
share of property taxes, property insurance, administration/management and
security. The estimated amount of operating expenses and taxes is estimated to
be:

 

 

• Property taxes $.75/sf/yr.

 

 

• Insurance $.15/sf/yr.

 

 

•    Utilities, janitorial, R&M, admin/rngmt. and security $1.32/sf/yr

 

 

•     Total: $2.22/sf/yr.

 

 

 

Parking:

 

Landlord will provide initially 350 parking spaces, of which 190 will be in the
west lot, 110 m the loading dock area and 50 shall be in a designated exclusive
parking area in front of the building. Landlord shall use best efforts to
accommodate future headcount expansion. Parking shall be provided to Tenant at
no cost. Cost to reconfigure and repaint parking areas to accommodate Tenant’s
parking requirements shall be at Landlord’s sole cost.

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Renewal Option:

 

StarTek shall have two (2) three (3) year renewal options at the following
rental rates:.

 

 

 

 

• Years 8- 10:$6.50 RSF

 

 

• Years 11 - 13:$7.25 RSF

 

 

 

Expansion Option:

 

If the adjacent beauty supply store space comes available, StarTek shall have
the option to acquire such space. Such space will be provided under the same
terms and conditions of this Lease except for the tenant improvement allowance.
Landlord to provide access entrances into the beauty supply store and will
deliver the space in a clean shell condition, with sufficient HVAC and
electrical capacity for standard office use.

 

 

 

 

 

 

 

 

 

 

 

 

 

Signage:

 

StarTek will, with Landlord approval, have signage rights on the front of the
building of the Premises.

 

 

 

 

 

Satellite Dish:

 

Tenant shall have the right at no additional cost, with Landlord’s approval, to
install a satellite dish.

 

 

 

 

 

Training Space:

 

Landlord to provide 101 Park at no cost for Tenant’s interim training use.
Landlord understands training will commence within thirty (30) days of lease
signature and may continue through August, 2003.

 

 

 

Competitors:

 

Landlord shall not allow another call center in Fairview Park Plaza.

 

 

 

Landlord Improvements:

 

Landlord, at Landlord’s sole cost, shall replace the roof of the Premises,
replace storefront windows, remove staircase and escalator and patch floor,
replace main entrance stair entry and provide separate electrical service
meeting

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

 

local/state codes to the Premises.  The escalator will be removed and floor
patched within two (2) weeks of lease execution.

 

 

Generator/UPS:

Tenant, at Landlord’s approval, shall allow Tenant to install a generator on the
exterior of the building and UPS system with batteries on the interior of the
building.

 

 

Telecommunications:

Landlord shall cooperate to the fullest extent with StarTek’s selected telephone
provider to provide fiber access to the Premises.

 

 

Consulting Fee:

Jones Lang LaSalle shall receive a consulting fee of $6.00/sf to be paid in full
within thirty (30) days of lease commencement.

 

Neither Landlord or StarTek shall be bound by the above terms until a Lease has
been fully executed.

 

Very truly yours,

 

Ryan S. Cunningham

Executive Vice President

Tenant Representation Group

 

RSC/sr

 

Agreed and Acknowledged:

 

StarTek

Landlord:

 

 

Name:

/s/ David I. Rosenthal

 

Name:

/s / John S. Cardwell

 

 

 

Title:

Executive Vice President & CFO

 

Title:

Owner/Broker

 

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT C

[j8807ex10d45image006.jpg]

 

 

18

--------------------------------------------------------------------------------


 

 

Zoning:

Water/Sewen City of Decatur

 

[j8807ex10d45image008.jpg]

 

 

Bectdc/Gas: Illinois Power Co.

[j8807ex10d45image010.jpg]

Electric/Gas

2435 Federal Dr

Decatur, II 62526

 

9,000 sq. ft.

 

 

 

 

CARDWELL COMPANIES

COMMERCIAL REALTY ONE

 

 

 

 

 

 

101 S. Main Street

Suite 101

Decathur, IL 62523

Office, warehouse, and manufacturing space available in an industrial park
setting. All city utilities, plus three phase electric. Fiber optic service
available through Ameritech. Will remodel to suit. Located off Route 48 with
Interstate 72 access within two miles.  Park 101 is home to many national
tenants and is perfect for warehouse/distribution, telemarketing, insurance
claims processing, laboratory, and other uses. Broker Owned.

 

 

Lease Rate: $5.00 - $7.00 sq. ft.

 

 

 

 

Sales: 217-421-1111

Leasing: 217-877-1300

Fax: 217-421-1833

Email: John@cardwell.com

For more information visit us on the web at www.cardwell.com

[j8807ex10d45image012.jpg]

 

 

 

 

 

 

 

 

[j8807ex10d45image014.jpg]

 

 

 

19

--------------------------------------------------------------------------------


 

[j8807ex10d45image016.jpg]

 

20

--------------------------------------------------------------------------------